Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 1 of 24 PageID 1379



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 UNITED STATES OF AMERICA, ex rel.,
 BARBARA BERNIER; and ESE LOVE,

        Plaintiffs,

 v.                                                     Case No. 6:16-cv-970-Orl-37TBS

 INFILAW CORPORATION;
 CHARLOTTE SCHOOL OF LAW, LLC.;
 AMERICAN BAR ASSOCIATION; and
 AMERICAN BAR ASSOCIATION,

       Defendants.
 _____________________________________

                                          ORDER

        Before the Court is the latest complaint in this False Claims Act (“FCA”) action

 initially brought against Defendants InfiLaw Corporation (“InfiLaw”) and Charlotte

 School of Law, LLC (“CSL”) by former CSL professor Barbara Bernier (“Bernier”). (Doc.

 73, see also Docs. 1, 48.) On InfiLaw and CSL’s motion (Doc. 53), the Court dismissed

 Bernier’s previous, three-count complaint upon identifying varied errors and pleading

 deficiencies. (Doc. 71 (“First Round Order”).) At the same time, the Court afforded

 Bernier the chance to fix what could be fixed, armed with the benefit of an extensive prior

 ruling. (Id.)

        Not one to miss an opportunity, Bernier fired back with both barrels. Sans leave,

 she tacked on a new plaintiff, two new defendants, and three new state-law claims. (Doc.

 73 (“SAC”).) Fresh motions to dismiss followed, one from InfiLaw and CSL (Doc. 88


                                             -1-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 2 of 24 PageID 1380



 (“InfiLaw MTD”)), the other from now-Defendants American Bar Association Counsel

 and Accreditation Committee of the Section of Legal Education and Admissions to the

 Bar (collectively, “ABA”) (Doc. 86 (“ABA MTD”)). With briefing complete (Docs. 97, 98,

 104, 105), the motions are ripe. Bernier’s second bite at the apple, however, still sours, as

 explained below.

                                     I.     BACKGROUND 1

         As a refresher, the Court recites the course of events preceding the SAC. Formed

 in 2006, InfiLaw is a corporation that owns three for-profit law schools: Florida Coastal,

 Arizona Summit, and CSL (collectively, “Schools”). (Doc. 73, ¶¶ 28, 39.) Looking to break

 the mold from traditional law school curriculum, InfiLaw conceived a “disruptive”

 operating model that it implemented at the Schools. (Id. ¶ 35.) Suffice it to say, the model

 didn’t pan out—CSL shuttered in 2017 after North Carolina revoked its license to operate.

 (Id. ¶ 45.)

         While operational, CSL tapped into the well of federal funding by participating in

 loan programs under Title IV of the Higher Education Act (“HEA”), 20 U.S.C. § 1070, et

 seq. (Id. ¶ 53.) Getting there required ABA accreditation, a feat CSL fully accomplished

 in 2011; and the execution of a Program Participation Agreement (“PPA”) with the

 Department of Education (“DOE”), where CSL agreed to certain terms in exchange for

 the funds. (Id. ¶¶ 17–26.) But the wait was worth it—now CSL’s students could finance

 their entire education with federal funds. (Id. ¶ 53.)




         1 The   Court assumes familiarity with the First Round Order (Doc. 71).
                                               -2-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 3 of 24 PageID 1381



        On striking the mother lode, CSL changed almost everything: admissions

 practices, faculty, administration officials. (Id. ¶¶ 53–55.) The whole operation became

 about increasing enrollment to keep those federal funds flowing in. (See id.) And it

 worked—on the front end, at least. CSL began admitting hordes of academically

 unqualified students and increased their tuition from $30,000 more than $41,000. (Id. ¶¶

 46–48, 55–59.) But these dodgy practices caught up with CSL when it came time for

 students to pass the bar exam and find legal employment. (Id. ¶¶ 60–64.) Between 2010

 and 2016, passage rates for InfiLaw students taking the North Carolina bar exam dropped

 from 75% to below 35%. (Id. ¶ 63.) CSL’s rates were abysmal. Its July 2015 pass rate for

 first-time test takers was 47%, compared to 67.1% statewide. (Id.) This sunk to 34.7% in

 February 2016, 21.08% in February 2017, and 34.04% in July 2017. (Id.) CSL was failing its

 students.

        The bar passage rates at InfiLaw Schools mirrored CSL’s downward trajectory.

 (See id.) Before long, amidst extensive public coverage (see Doc. 71, pp. 7–13), the ABA

 and DOE caught wind of these goings-on and pulled CSL’s plug. (Doc. 73, ¶ 45.) The

 ABA placed CSL on probation in November 2016 and DOE denied CSL federal funds for

 the spring 2017 semester. (See Doc. 88-2; Doc. 11, p. 3.) With the river of federal funds

 diverted, CSL dried up. (Doc. 73, ¶ 45.) It closed up shop in August 2017 after the State

 of North Carolina revoked its license to operate. (Id.)

        Enter Bernier. Hired as a professor in 2013, Bernier instituted this FCA action on

 June 6, 2016 (Doc. 1) against InfiLaw and CSL after serving a written disclosure statement

 on the Government about InfiLaw and CSL’s fraudulent scheme (Doc. 73, ¶¶ 3, 66). The

                                             -3-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 4 of 24 PageID 1382



 United States commenced investigation into her claims, moving several times for

 extension requests (as is its wont) over the next year. (E.g., Docs. 9, 11, 12.) In one such

 request, the United States notified the Court that Bernier “does not have specific

 knowledge of [CSL] practices that may be pertinent to the investigation,” but there were

 “two additional related qui tam cases pending before the U.S. District Court for the Middle

 District of Florida” and an already initiated “criminal investigation” of CSL and InfiLaw

 in the Western District of North Carolina to help the United States determine next steps.

 (Doc. 9, pp. 3–4.) Following over a year of investigation, the United Stated notified the

 Court it would not be intervening at that point, with investigation to remain ongoing.

 (Doc. 14 (“Notice”).) Bernier’s Complaint and the Notice were unsealed, and InfiLaw and

 CSL were served. (See Doc. 16.)

        On receipt, InfiLaw and CSL moved to dismiss Bernier’s original complaint for

 failure to state a claim. (Doc. 45.) Specifically, they argued that Bernier’s three FCA claims

 were barred because: (1) her underlying allegations were publicly disclosed; (2) she

 lacked a plausible basis for her allegations; and (3) she failed to plead with requisite

 particularity under Federal Rule of Civil Procedure 9(b). (Id.) She responded by

 submitting an amended complaint with the same three counts. (Doc. 48.) InfiLaw and

 CSL moved to dismiss again, raising the same arguments. (Doc. 53.) After briefing on that

 motion closed, one of the related qui tam actions filed in this district was unsealed when

 the relators dismissed the action without prejudice, United States ex. rel. O’Connor v.

 InfiLaw Corp., et al., 3:15-cv-1351-BJD-JBT (“O’Connor Action”). (See Doc. 69). As the

 O’Connor Action was filed before Bernier’s, the unsealing of that complaint added a new

                                              -4-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 5 of 24 PageID 1383



 wrinkle: the potential application of the FCA’s first-to-file bar. (See id.) Alas, that

 argument was late to the party, so the Court ruled on Bernier’s amended complaint as

 originally briefed.2 (See Doc. 71.)

        In its First Round Order, the Court found most of Bernier’s allegations subject to

 dismissal based on the FCA’s public disclosure bar and because Bernier wasn’t an

 original source. (Id. at 6–18.) For the remaining allegations, the Court analyzed whether

 they satisfied Rule 9(b)’s particularity requirement. (Id. at 18–20.) None did (see id.), and

 because Bernier’s three claims all relied on the faulty allegations, the Amended

 Complaint was dismissed. (See id. at 18–19, 19 n.6.) Nevertheless, the Court provided

 Bernier the opportunity to re-plead—specifically “to remedy the deficiencies identified .

 . . or otherwise state a plausible claim.” (Id. at 20, ¶ 3.)

        Plaintiffs then filed the SAC, where Bernier brought Ese Love (“Love”), a former

 CSL employee and student, into the mix. (Doc. 73.) The SAC has five counts: Bernier

 brings two renewed FCA claims against InfiLaw and CSL based on three alleged

 circumstances of fraud; Plaintiffs allege negligence against the ABA for accrediting CSL

 without ensuring its compliance with ABA standards; and Bernier alleges gross

 negligence and fraudulent inducement against InfiLaw and CSL for its recruitment of

 her. 3 (Id. ¶¶ 68–146.) Motions to dismiss ensued (Docs. 86, 88), now fully briefed (Docs.



        2 The day after the First Round Order, the second related qui tam action was
 unsealed, United States ex rel. Paula C. Lorona v. InfiLaw Corp., Arizona Summit Law School,
 LLC, Florida Coastal School of Law, Charlotte School of Law, 3:15-cv-959-MMH-PDB (M.D.
 Fla. Aug. 5, 2015) (“Lorona Action”).
        3 The first paragraph of the fraudulent inducement count names both Plaintiffs,

 but the following allegations refer only to Bernier, not Love. (Doc. 73, ¶¶ 137–46.) The
                                                -5-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 6 of 24 PageID 1384



 97, 98, 104, 105.) Time to tuck in.

                                       II.   INFILAW MTD

        First up, the Court tackles the InfiLaw MTD, which launches Rule 12(b)(1) and

 12(b)(6) attacks. (Doc. 88.) For the two FCA Claims, InfiLaw and CSL present the first-to-

 file bar argument as 12(b)(1) challenge, then argue under 12(b)(6) that Bernier still fails to

 state a claim. (Id. at 8–32.) For the state law claims, InfiLaw and CSL bring up the

 procedural fly in the ointment that Bernier added these claims after the Court’s deadlines

 without leave or notice; and seek dismissal based on lack of supplemental jurisdiction,

 the applicable statute of limitations, and failure to state a claim. (Id. at 33–44.) The Court

 takes each set of claims in turn.

 A.     FCA Claims

        Briefly, the Court sketches the nature of Bernier’s FCA claims. The SAC re-alleges

 two FCA Claims against InfiLaw and CSL based on an implied false certification theory:

 (1) presentment of a false claim in violation of 31 U.S.C. § 3729(a)(1)(A) (“Presentment

 Claim”); and (2) false record or statement in violation of 31 U.S.C. § 3729(a)(1)(B)

 (“Record Claim”). (Doc. 73, ¶¶ 68–119.) Through them, Bernier spins a yarn that CSL

 defrauded the federal government of millions of dollars in student loan funds by

 accepting federal funds without disclosing three violations of the PPA. (See id.) According

 to Bernier, the three PPA provisions allegedly violated were “material regulatory



 Court therefore construes the first paragraph’s inclusion of Love as a scrivener’s error
 and finds this count brought only by Bernier. Accordingly, this Order refers to the FCA
 and state-law claims against InfiLaw and CSL as “Bernier’s” and the negligence claim
 against the ABA as “Plaintiffs’.”
                                              -6-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 7 of 24 PageID 1385



 requirements under ABA accreditation standards” that “DOE expressly designated as a

 condition of payment” to receive Title IV funds. (Id. ¶ 73) And because these three terms

 were violated, Bernier alleges that CSL’s entry into the PPA and annual re-certification of

 compliance amounts to presenting a false claim and submitting a false record to the

 Government in exchange for federal funds. (Id. ¶¶ 77, 97–119.)

        The three provisions of the PPA Bernier alleges CSL violated are: (1) the obligation

 to serve as a fiduciary of federal funds; (2) the obligation to develop, publish, administer,

 and enforce a code of conduct with respect to loans made, insured or guaranteed under

 Title IV and inform those responsible accordingly; and (3) the obligation to implement a

 written plan to combat the unauthorized distribution of copyrighted material by users of

 the law school’s network. (Id. ¶¶ 78–94.) As factual support for the first alleged violation,

 Bernier says that CSL improperly handled the disbursement of federal funds by

 transferring them on receipt to an InfiLaw bank account and holding them there for a

 certain time instead of immediately distributing them to students. (Id. ¶ 88) For the

 second, Bernier contends CSL neither created nor enforced a code of conduct “to prohibit

 conflicts of interest with the responsibilities of its officers, employees, or agents with

 respect to Title IV financial aid.” (Id. ¶ 89.) And for the third, Bernier alleges that InfiLaw

 and CSL announced that faculty members, program assistants, and staff should

 photocopy and post needed chapters of textbooks at the beginning of the semester for

 students who hadn’t received their ordered textbooks yet. (Id. ¶¶ 91–94)

        Together, such facts form the basis of this entire cause of action and, simply put,

 they do not suffice. For one thing, the FCA’s first-to-file bar applies here. Second of all,

                                               -7-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 8 of 24 PageID 1386



 they fail to state a claim. As this is Bernier’s third re-pleader, these claims will be

 dismissed with prejudice.

        1.     First-to-file bar

        Although the FCA generally allows actions by private persons, certain restrictions

 apply. See 31 U.S.C. § 3730(b). One such restriction is the “first-to-file” bar, which states

 that “[w]hen a person brings an action [alleging a violation of section 3729], no person

 other than the Government may intervene or bring a related action based on the facts

 underlying the pending action.” Id. § 3730(b)(5). This means that “once one suit has been

 filed by a relator or by the government, all other suits against the same defendant based

 on the same kind of conduct would be barred.” Cooper v. Blue Cross & Blue Shield of Fla.,

 Inc., 19 F.3d 562, 567 (11th Cir. 1994). It abates only “pending” related actions “while the

 earlier suit remains undecided but ceases to bar that suit once it is dismissed.” Kellogg

 Brown & Root Servs., Inc. v. United States ex rel. Carter, 135 S. Ct. 1970, 1978 (2015).

 Accordingly, a dismissal based solely on the first-to-file bar should be without prejudice.

 See id. at 1979; United States ex rel. Wood v. Allergan, Inc., 899 F.3d 163, 174 (2d Cir. 2018).

        Back in the day, courts first analyzing the first-to-file bar considered it

 jurisdictional. This understanding seems to stem from previous versions of the FCA that

 classified other bars as jurisdictional, like the public disclosure bar. See, e.g., United States

 ex rel. Lujan v. Hughes Aircraft Co., 243 F.3d 1181, 1186–87 (9th Cir. 2001). Thus, the first-

 to-file bar was grouped with the those—even though those bars expressly contained

 jurisdictional language and the first-to-file bar did not. See, e.g., Walburn v. Lockheed Martin

 Corp., 431 F.3d 966, 970 (6th Cir. 2005) (“Congress has placed a number of jurisdictional

                                                -8-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 9 of 24 PageID 1387



 limitations on qui tam actions, two of which are relevant here: the first-to-file bar of 31

 U.S.C. § 3730(b)(5) and the public disclosure bar of 31 U.S.C. § 3730(e)(4)(A).”) Nowadays,

 the public disclosure bar has been amended to no longer contain jurisdictional language,

 instead starting with, “The court shall dismiss an action or claim.” 31 U.S.C. § 3730(e)(4);

 see also United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805, 810 (11th Cir. 2015) (“We

 conclude that the amended § 3730(e)(4) creates grounds for dismissal for failure to state

 a claim rather than for lack of jurisdiction.”). Old habits die hard though, and some

 circuits still consider the first-to-file bar jurisdictional. See, e.g., United States ex rel. Ven-A-

 Care of the Fla. Keys, Inc. v. Baxter Healthcare Corp., 772 F.3d 932, 936 (1st Cir. 2014); United

 States ex rel. Carter v. Halliburton Co., 710 F.3d 171, 181 (4th Cir. 2013), aff’d in part, rev’d in

 part on other grounds sub nom Kellogg Brown, 135 S. Ct. at 1979 (2015); United States ex rel.

 Branch Consultants v. Allstate Ins. Co., 560 F.3d 371, 377–78 (5th Cir. 2009). Yet others, in

 light of recent Supreme Court case law tightening the belt on jurisdiction-stripping

 provisions, read the first-to-file bar as “bear[ing] only on whether a qui tam plaintiff has

 properly stated a claim.” United States ex. rel. Hayes v. Allstate Ins. Co., 853 F.3d 80, 86 (2d

 Cir. 2017) (quoting United States ex rel. Heath v. AT&T, Inc., 791 F.3d 112, 121 (D.C. Cir.

 2015)); see also Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013); Gonzalez v. Thaler,

 565 U.S. 134, 141-42 (2012) (“The Court has endeavored in recent years to ‘bring some

 discipline’ to the use of the term ‘jurisdictional.’”) (quoting Henderson ex rel. Henderson v.

 Shinseki, 562 U.S. 428, 434 (2011)). 4 Without a clear path from the U.S. Court of Appeals



        4 TheU.S. Court of Appeals for the Tenth Circuit also appears to have changed its
 tune based on the recent Supreme Court tide, no longer steadfastly considering the first-
                                                 -9-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 10 of 24 PageID 1388



  for the Eleventh Circuit, 5 the Court tags along with the Second and D.C. Circuits, who

  have the better reading of the first-to-file bar as part of the 12(b)(6) inquiry, not 12(b)(1).

         Having set those ground rules, the Court turns to the substance of this issue:

  whether the first-to-file bar applies here. As it stands, this case faces the first-to-file bar



  to-file bar jurisdictional as it once did. Compare Grynberg v. Koch Gateway Pipeline Co., 390
  F.3d 1276, 1278 (10th Cir. 2004), with United States ex rel. Little v. Triumph Gear Sys., Inc.,
  870 F.3d 1242, 1246 (10th Cir. 2017), cert denied, 138 S. Ct. 1298 (2018).
          5 Yes, there is a dearth of Eleventh Circuit authority precisely analyzing whether

  the first-to-file bar is jurisdictional. In a tertiary manner, a 2008 case proceeded on the
  assertion that the first-to-file bar was jurisdictional, but the context was hazy. See Makro
  Cap. of Am., Inc. v. UBS AG, 543 F.3d 1254 (11th Cir. 2008). The issue on appeal was how
  the relation-back doctrine applied to a FCA claim, where the district court granted a
  motion to dismiss for lack of jurisdiction based on the now-repealed government
  knowledge bar and then denied a motion for reconsideration asserting jurisdiction by
  relating back an amended complaint to an original complaint with no FCA claim to get
  around the first-to-file bar. Id. at 1256–57. The Eleventh Circuit found that the relation-
  back doctrine could not apply to an original complaint devoid of a qui tam claim, so the
  first-to-file bar would bar the amended complaint, but the amended complaint also didn’t
  meet the government knowledge requirement. Id. at 1258–60. Either way, the Eleventh
  Circuit found that the district court was right, so there was no exegetical examination of
  the jurisdictional nature of the first-to-file bar.
          Makro hasn’t been cited much by the Eleventh Circuit since issued, and when it
  has, it appears mostly in other contexts. Outside of Makro, the Eleventh Circuit hasn’t
  touched this issue either. Two recent cases bear mention. In Urquilla-Diaz v. Kaplan
  University, at the motion to dismiss stage the district court classified a first-to-file bar
  challenge as jurisdictional but proceeded to analyze the sufficiency of the claims before
  the first-to-file bar. No. 09-20756-CIV, 2011 WL 3627285, at *3–9 (S.D. Fla. Aug. 17, 2011).
  Long story short, some claims proceeded to summary judgment and following final
  judgment, two relators appealed. See 780 F.3d 1039, 1043 (11th Cir. 2015). On appeal, the
  Eleventh Circuit followed suit by analyzing the sufficiency of the pleadings and the
  summary judgment, mentioning the first-to-file bar only to say that the district court
  declined to decide that issue. Id. at 1046.
          Next, a 2018 case analyzing § 3731(b)(2)’s limitations period mentions the first-to-
  file bar in the context of other impediments to bringing a FCA claim, specifically the
  public disclosure bar, which, of course, is no longer jurisdictional. See United States ex rel.
  Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1093 (11th Cir 2018). No jurisdictional
  language was mentioned there either. All of this is to say that the Eleventh Circuit hasn’t
  spoken definitively on the topic, so the Court looks elsewhere.
                                               -10-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 11 of 24 PageID 1389



  from two others—the O’Connor Action and the Lorona Action. The Lorona Action is the

  first-filed: it was brought on August 5, 2015 while O’Connor was brought November 10,

  2015. (Lorona Doc. 1; O’Connor Doc. 4.) Thus, if the first-to-file bar applies from Lorona,

  any related action would be subject to dismissal. 6 See Wood, 899 F.3d at 174; Kellogg Brown,

  135 S. Ct. at 1978–79. So is the Lorona Action related?

         Assessing relatedness is not rocket science; doing so requires “comparing the

  complaints side-by-side” to see whether “the claims [in the second action] incorporate

  ‘the same material elements of fraud’ as the earlier action, even if the allegations

  incorporate additional or somewhat different facts or information.” Heath, 791 F.3d at 121

  (quoting United States ex. rel Hampton v. Columbia/HCA Healthcare Corp., 318 F.3d 214, 217

  (D.C. Cir. 2003) (quoting Lujan, 243 F.3d at 1189)). This is not an incredibly searching

  inquiry, as Plaintiffs would have it. (See Doc. 88, pp. 7–12.) The Court need not

  sweepingly analyze the original complaint to determine whether a plausible claim is

  stated under Rules 12(b)(6) or (9)(b), or if any allegations are subject to the public

  disclosure bar. See Wood, 899 F.3d at 169–70 (finding no support in 3730(b)(5)’s text or

  purpose for that approach, which creates a “precarious dynamic”). But see Walburn, 431

  F.3d at 972 (applying heightened pleading requirements in first-to-file bar analysis).

  Rather, the whole point of the first-to-file bar is to see “whether the later [filed] complaint

  ‘alleges a fraudulent scheme the government already would be equipped to investigate



         6 Likely, had the O’Connor Action not been voluntarily dismissed, it would also
  have been subject to the first-to-file bar by Lorona. Thus, the Court does not consider the
  relatedness of Bernier’s claims to O’Connor, despite InfiLaw and CSL’s invitation. (Doc.
  88, pp. 14–15.)
                                               -11-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 12 of 24 PageID 1390



  based on [the first] [c]omplaint.’” Heath, 791 F.3d at 121 (quoting United States ex rel. Batiste

  v. SLM Corp., 659 F.3d 1204, 1209 (D.C. Cir. 2011) (first alteration added, second in

  original)). That is why the relevant complaints to consider are the originals—time is of the

  essence with FCA actions and only the true “whistleblower” should be rewarded, not

  copycats. See Wood, 899 F.3d at 137 (“The first-to-file bar ensures that only one relator

  shares in the Government’s recovery and encourages potential relators to file their claims

  promptly.”); see also United States ex rel. Chovanec v. Apria Healthcare Grp. Inc., 606 F.3d 361,

  365 (7th Cir. 2010) (reading § 3730(b)(5) “to specify only the materially similar situations

  that objectively reasonable readings of the original complaint, or investigations launched

  in direct consequence of that complaint, would have revealed”).

         That said, the Court finds the Lorona Action “related” to trigger the first-to-file bar

  here. The Lorona Action was brought on August 5, 2015 by a former employee and student

  at Arizona Summit who alleged four FCA claims against InfiLaw, CSL, Arizona Summit,

  and Florida Coastal. (Lorona Action, Doc. 1.) Uncannily, its complaint sketches the exact

  same fraudulent scheme by InfiLaw: that based on its practices and polices, the schools

  were ineligible for Title IV/HEA funding but submitted claims for payment anyway; the

  Government would not have doled out the funds had it known of the unlawful practices;

  ABA accreditation guidelines and standard were violated; and, the kicker, the schools

  violated their PPAs and falsely certified compliance with applicable regulations, statutes

  and accreditation guidelines. (Id. ¶¶ 226–67.) As factual support, the Lorona complaint

  generally identifies: (1) circumvention of DOE’s 90/10 Rule; (2) deception involving ABA

  accreditation requirements; (3) fraudulently inducing students to enroll; and (4) a gaggle

                                                -12-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 13 of 24 PageID 1391



  of issues related to bar passage. (Id. ¶¶ 70–224.) These allegations are regurgitated in

  Bernier’s original complaint, albeit directed to CSL instead of Arizona Summit. (See Doc.

  1, ¶¶ 44–83.) Some details vary, of course, and Bernier includes some other allegations.

  But when it comes down to it, these complaints are incredibly similar and clearly related.

  Cf. Wood, 899 F.3d at 169. Thus, the first-to-file bar applies here, and supports dismissal

  of Bernier’s FCA claims without prejudice. See Wood, 899 F.3d at 174; Kellogg Brown, 135 S.

  Ct. at 1978–79.

            Were that the only dismissal argument before the Court, the inquiry could end

  there and Bernier would simply have to wait her turn to see if she could bring this action

  again following the completion of Lorona’s. Cf. Wood, 899 F.3d at 174. But because this is

  Bernier’s third attempt at stating plausible FCA claims—and she’s tacked on other

  claims—the Court next considers whether her allegations suffice at all to continue this

  action.

            2.     Rules 12(b)(6) and 9(b) Arguments

            To state a claim for relief under the Federal Rules of Civil Procedure, a complaint

  must contain “a short and plain statement of the claim showing that the pleader is entitled

  to relief.” Fed. R. Civ. P. 8(a)(2). Allegations need not be set out in a “technical form,” but

  they “must be simple, concise, and direct.” Fed. R. Civ. P. 8(e)(1). Rule 8’s pleading

  standard “does not require ‘detailed factual allegations,’ but it demands more than an

  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

  662, 672, 679 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

            When allegations are simply “labels or conclusions” or “a formulaic recitation of

                                                -13-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 14 of 24 PageID 1392



  the elements of a cause of action,” the complaint will not survive a Rule 12(b)(6) motion

  to dismiss. Twombly, 550 U.S. at 555. To withstand such a motion, a plaintiff’s allegations

  “must contain factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plausible claims

  must be founded on sufficient “factual content” to allow “the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Id. Factual

  allegations “‘merely consistent with’ a defendant’s liability” are not facially plausible. Id.

  (quoting Twombly, 550 U.S. at 557).

         When a claim arises under the FCA, “Rule 8’s pleading standard is supplemented

  but not supplanted by Federal Rule of Civil Procedure 9(b).” Urquilla-Diaz v. Kaplan Univ.,

  780 F.3d 1039, 1051 (11th Cir. 2015) (citing United States ex rel. Clausen v. Lab. Corp. of Am.,

  Inc., 290 F.3d 1301, 1309–10 (11th Cir. 2002)). Rule 9(b) imposes a heightened pleading

  standard for allegations of fraud, requiring a party to “state with particularity the

  circumstances constituting fraud or mistake,” while allowing scienter to “be alleged

  generally.” Fed. R. Civ. P. 9(b). In the FCA context, “the relator has to allege ‘facts as to

  time, place, and substance of the defendant’s alleged fraud,’ particularly, ‘the details of

  the defendants’ allegedly fraudulent acts, when they occurred, and who engaged in

  them.’” Urquilla-Diaz, 780 F.3d at 1051 (quoting Clausen, 290 F.3d at 1310 (quoting Cooper,

  19 F.3d at 567–68)).

         “Liability under the [FCA] arises from the submission of a fraudulent claim to the

  government, not the disregard of government regulations or failure to maintain proper

  internal procedures.” Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir. 2005) (citing

                                               -14-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 15 of 24 PageID 1393



  Clausen, 290 F.3d at 1311). Where, as here, the FCA claim advances a “false certification

  theory,” the relator must prove: “(1) a false statement or fraudulent course of conduct, (2)

  made with scienter, (3) that was material, causing (4) the government to pay out money

  or forfeit moneys due.” Urquilla-Diaz, 780 F.3d at 1045 (quoting United States ex rel.

  Hendow v. Univ. of Phx., 461 F.3d 1166, 1174 (9th Cir. 2006)). Broken down, to satisfy Rule

  9(b) for a claim of presentment under § 3729(a)(1)(A), “the relator must allege the ‘actual

  presentment of a claim . . . with particularity,’ meaning particular facts about ‘the who,

  what, where, when, and how of fraudulent submissions to the government.’” 7 Id. at 1052

  (quoting Hopper v. Solvay Pharms., 588 F.3d 1318, 1326 (11th Cir. 2009); Corsello, 428 F.3d

  at 1014). To do the same for § 3729(a)(1)(B), “the relator has to allege with particularity

  that the defendant’s false statements ultimately led the government to pay amounts it did

  not owe.” Id. (quoting Hooper, 588 F.3d at 1329).

         As outlined above, Bernier alleges three instances where CSL violated the PPA to

  factually support her two FCA claims. (Doc. 73, ¶¶ 78–94.) She claims that: (1)

  transferring and holding student loan funds at the beginning of the semester; (2) failing

  to have or follow a code of conduct prohibiting conflicts of interest with respect to Title

  IV financial aid; and (3) allowing students to review scanned pages of textbooks at the

  beginning of the semester constituted “material” violations of the PPA and Title IV




         7 The Eleventh Circuit in Urquilla-Diaz examined the 2006 version of the FCA that
  numbered sub-sections of § 3729 claims differently than the current version. See 780 F.3d
  at 1045 (quoting 2006 version). What was then § 3729(a)(1) is the equivalent to now §
  3729(a)(1)(A), and what was § 3729(a)(2) is now § 3729(a)(1)(B). Compare Urquilla-Diaz,
  780 F.3d at 1045, with §§ 3729(a)(1)(A)–(B).
                                              -15-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 16 of 24 PageID 1394



  eligibility requirements such that the government would not have provided CSL federal

  funds had it known about this conduct. (Id.) On review, these allegations blink in the face

  of Rule 9(b)’s stare down—taken as true, none establish that CSL’s entry into and re-

  certifications of the PPA were false. See Urquilla-Diaz, 780 F.3d at 1055–57.

         For starters, the SAC alleges facts surrounding the receipt and disbursement of

  student loan funding at the beginning of each semester. (Doc. 73, ¶¶ 78–87.) CSL’s

  obligation was “to administer the loans, and once student enrollment statuses were

  confirmed, [CSL], as fiduciary, was then obligated under the PPA to deduct tuition and

  administrative fees owed and disburse the remaining balance.” (Id. ¶ 81.) InfiLaw

  apparently abrogated this obligation by instructing CSL financial aid to transfer the

  funding to its own bank accounts until ready for disbursement at CSL—the course drop-

  add deadline. (Id. ¶ 82.) As a result, CSL’s bank accounts were often low. (Id. ¶ 84.)

         These allegations fail to establish that CSL’s certification in its PPAs to serve as a

  fiduciary of federal funds and take responsibility for administering them was false. See

  Urquilla-Diaz, 780 F.3d at 1055. Bernier generally claims that InfiLaw did this for nefarious

  reasons, “effectively for use as a slush fund for [InfiLaw’s] own purposes in the interim

  and while collecting interest,” but provides no factual support for this. (Doc. 73, ¶ 82.)

  And based on the PPA Plaintiffs provide, simply gathering interest on federal funds is

  not problematic. (See Doc. 73-1, p. 3(b)(1) (“[A]n institution agrees that—[i]t will comply

  with . . . the requirement that the institution will use funds it receives under any Title IV,

  HEA program and any interest or other earnings thereon, solely for the purposes

  specified in and in accordance with that program.”). Thus, all Bernier really says here is

                                              -16-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 17 of 24 PageID 1395



  that federal funds were transferred to CSL’s corporate parent before CSL had to disburse

  them as required by the PPA. Absent more details, Bernier hasn’t plausibly demonstrated

  this conduct violated the PPA and, even if it did, these facts do not establish that CSL’s

  entry into and re-certifications of the PPA were false. See Urquilla-Diaz, 780 F.3d at 1055.

         Next, Bernier points to a PPA provision requiring CSL to come up with a code of

  conduct regarding Title IV loans and inform those responsible accordingly. (Doc. 73, ¶

  88.) She then flatly alleges CSL violated this requirement by failing to have a code of

  conduct to prohibit conflicts of interest for those responsible for Title IV funds. (Id. ¶ 89.)

  That’s all she says. She doesn’t point to a specific conflict or offer any particulars

  concerning this allegation. Apparently from those two sentences—one that matter-of-

  factly states “[CSL] was not in compliance with Title IV”—the Court is supposed to

  surmise that fraud occurred? (Id.) This the Court cannot do. But the Court did search

  elsewhere in the SAC to find something to back up this claim, coming across an allegation

  that InfiLaw employees staff CSL’s financial aid, which “creates a conflict of interest . . .

  as to improper trust accounting,” without saying anything else on this topic. (Id. ¶ 41.)

  That doesn’t help either. Vague, generalized assertions like so fail to support either FCA

  claim, as they provide no indication that the failure to include language concerning

  conflicts of interest violated the PPA requirement to establish a code of conduct, and that

  doing so means the initial PPA and re-certifications were false. See Urquilla-Diaz, 780 F.3d

  at 1055–56. So these allegations too fail to carry the day.

         Last, and perhaps least, Bernier alleges CSL and InfiLaw violated copyright law

  by instructing faculty and staff to photocopy needed materials for students at the

                                               -17-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 18 of 24 PageID 1396



  beginning of the semester while they waited for their own textbooks to arrive. (Doc. 73,

  ¶¶ 90–94.) She claims this violated CSL’s certification in the PPA to “implement a written

  plan to combat the unauthorized distribution of copyrighted material by users of the law

  school’s network.” (Id. ¶ 90.) How one goes with the other is beyond the Court’s

  comprehension—there is no allegation that CSL lacked such a plan, or that a plan couldn’t

  include the temporary provision of materials at the start of a semester. It would be one

  thing if CSL copied entire textbooks for their students, posted them online, printed them

  in course-packs, and charged for them. But this is a horse of a different color. Clearly,

  these allegations are not the least bit consistent with a violation of the PPA’s requirement

  to enact a written plan combating misuse of copyrighted works, and do not come close

  to alleging that CSL’s actions reach the submission of a false claim. These allegations fall

  short.

           What’s more, the SAC as a whole fails to plead with particularity facts to provide

  a plausible connection between these three alleged PPA violations and DOE’s decision to

  award CSL federal funding—again. (See Doc. 71, pp. 18–19); see also Urquilla-Diaz, 780

  F.3d at 1056. Rather, each set of factual allegations here fits the “disregard of government

  regulations or failure to maintain proper internal procedures” category—which does not

  suffice for FCA claims. Corsello, 428 F.3d at 1012. And as “[t]hree attempts at proper

  pleading are enough,” Urquilla-Diaz, 780 F.3d at 1057, these FCA claims will be dismissed

  with prejudice as to Bernier.8



          Based on the Government’s Notice (Doc. 14), this dismissal will be without
           8

  prejudice with respect to the Government.
                                              -18-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 19 of 24 PageID 1397



         With the FCA claims taken care of, the Court shifts its attention to Bernier’s two

  state-law claims.

  B.     Other State Law Claims

         Invoking the Court’s supplemental jurisdiction under 28 U.S.C. § 1367(a), the SAC

  asserts two never-before-seen state-law claims against InfiLaw and CSL: gross negligence

  and fraudulent inducement. (Doc. 73, ¶¶ 11, 131–46.) InfiLaw and CSL challenge their

  inclusion as: (1) not being part of the same “case or controversy” of the FCA claims; (2)

  abrogating the Court’s deadline for amending pleadings and adding additional parties,

  as well as the scope of re-pleader allowed from the First Round Order; and (3) time barred

  and not pleaded properly. (Doc. 88, pp. 33–45.) The Court starts and ends with the

  12(b)(1) jurisdictional attack. 9

         As it stands, the federal claims these state-law claims are supposedly tethered to

  have been dismissed, and no other jurisdictional basis is alleged. (Cf. Doc. 71, ¶¶ 3, 5, 6,

  7 (no diversity jurisdiction would exist here because Plaintiffs and InfiLaw and CSL are

  citizens of the same states).) Even so, the Court has the power to hear state-law claims if

  the federal and state claims “derive from a common nucleus of operative fact . . . such



         9  “Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction can be
  asserted on either facial or factual grounds.” Carmichael v. Kellogg, Brown & Root Serv.,
  Inc., 572 F.3d 1271, 1279 (11th Cir. 2009). On factual attack, the trial court is free to consider
  matters outside the pleadings—such as testimony and affidavits—in order to determine
  whether it has the power to hear the case. See Lawrence v. Dunbar, 919 F.2d 1525, 1529
  (11th Cir. 1990). Here, because InfiLaw and CSL’s exhibits are not aimed at jurisdiction,
  the Court assumes their attack is facial. (See Docs. 88-1–88-7.) “On a facial attack, a
  plaintiff is afforded safeguards similar to those provided in opposing a Rule 12(b)(6)
  motion—the court must consider the allegations of the complaint to be true.” Lawrence,
  919 F.2d at 1529.
                                                -19-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 20 of 24 PageID 1398



  that [the plaintiff] would ordinarily be expected to try them all in one judicial

  proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

         If such power exists, the Court can then decide whether to exercise it based on

  “considerations of judicial economy, convenience and fairness to litigants,” and “as a

  matter of comity” to avoid “[n]eedless decisions of state law.” Id. at 726. “When the

  balance of these factors indicates that a case properly belongs in state court, as when the

  federal-law claims have dropped out of the lawsuit in its early stages and only state-law

  claims remain, the federal court should decline the exercise of jurisdiction by dismissing

  the case without prejudice.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (citing

  Gibbs, 383 U.S. at 726–27).

         Now, the two state-law claims here are for gross negligence and fraudulent

  inducement. (Doc. 73, ¶¶ 131–46.) For gross negligence, Bernier alleges that the

  circumstances undergirding her FCA claims equate to “an imminent or clear and present

  danger” exceeding “normal peril.” (Id. ¶ 132.) She contends that she was duped into

  teaching at CSL as part of this fraudulent scheme to drum up more federal funds. (Id. ¶¶

  133, 135.) In turn, that deceit forms the basis for her fraudulent inducement claim. (Id. ¶¶

  137–46.)

         As pleaded, the Court finds that these two claims do form part of the same case or

  controversy as the FCA claims, namely whether InfiLaw and CSL committed fraud by

  any means necessary, including recruiting Bernier. So these claims arise from the same

  event, and the Court has power to hear them. See 28 U.S.C. § 1367(a); cf. Palmer v. Hosp.

  Auth. of Randolph Cty., 22 F.3d 1559, 1563–64, 1566–68 (11th Cir. 1994).

                                              -20-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 21 of 24 PageID 1399



         That doesn’t mean the Court will hear them. “Section 1367(c) gives a court

  discretion to dismiss a supplemental claim or party when ‘the district court has dismissed

  all claims over which it has original jurisdiction.’” Id. at 1568 (quoting § 1367(c)(3)).

  Discretionary dismissal is especially apposite “if the federal claims are dismissed before

  trial.” Gibbs, 383 U.S. at 726; Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999). Such

  is the case here, and the Court finds no compelling reason to keep these claims. Indeed,

  they are the freshest, just added in the SAC, 10 so no momentum is lost in jettisoning them

  at this point. Thus, Counts IV and V will be dismissed without prejudice.

         Four claims disposed of, the Court turns its attention to the fifth, the sole claim to

  include Love that is against the ABA. (Doc. 73, ¶¶ 120–30.)

                                       III.    ABA MTD

         Count III of the SAC alleges a negligence claim against the ABA for accrediting

  CSL. (Id.) The ABA MTD raises three dismissal grounds: 12(b)(1), 12(b)(2), and 12(b)(6).

  (Doc. 86.) Like before, the Court need not go further than the 12(b)(1) motion.

         For subject matter jurisdiction over the negligence claim, Plaintiffs again look to

  supplemental jurisdiction under 1367(a), with no allegations of original jurisdiction over

  this claim contained in the SAC. (Doc. 73, ¶ 11.) The ABA contests this, arguing the claim




         10 As an aside, the Court absolutely and undoubtedly finds these claims were
  improperly affixed to the SAC. Nothing in the First Round Order remotely intimated that
  Bernier’s next round of pleading was a free-for-all to bring all claims under the sun. For
  Plaintiffs to state otherwise—telling this Court that it “modified its scheduling order”
  giving “leave” to add parties and pleadings (Doc. 98, p. 20), when the entire Order
  focused on Bernier’s pleading errors and culminated in dismissal of all claims for specific,
  articulated reasons—is beyond the pale.
                                               -21-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 22 of 24 PageID 1400



  arises from different facts and its resolution will turn on separate evidence. (Doc. 88, pp.

  13–14.) Whether this is so presents a trickier question than before—at this stage, the ABA

  is a pendent party, swept into this litigation last-minute for one claim of negligence. Cf.

  Moor v. Alameda Cty., 411 U.S. 693, 713 (1973) (discussing pendent party problems). As

  such, the Court declines to reach the issue of its power to hear this claim, and will instead

  exercise its discretion to decline supplemental jurisdiction here. See id. at 715; see also

  Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999) (“[D]istrict courts do not overstep

  Article III limits when they decline jurisdiction of state-law claims on discretionary

  grounds without determining whether those claims fall within their pendent

  jurisdiction.”) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 100 n.3 (1998) (citing

  Moor, 411 U.S. at 715–16)). This is because no federal claim will continue here and

  Plaintiffs’ claim against the ABA, like the other state-law claims, just arrived. That means

  it’s early enough to remove this claim without unduly burdening the parties. Plus, the

  claim presents a pretty run-of-the-mill negligence question; it’s not wrapped up in a

  federal issue that would lean in favor of resolution by a federal court. See Gibbs, 383 U.S.

  at 727 (the argument for exercising pendent jurisdiction is “particularly strong” in

  “situations in which the state claim is so closely tied to questions of federal policy”). The

  factors thus support separate resolution of this claim elsewhere, so it will be dismissed

  without prejudice.

                                         IV.    CONCLUSION

         Pleading gauntlet run, it is ORDERED AND ADJUDGED as follows:

         1.      ABA Defendants’ Motion to Dismiss the Second Amended Complaint and

                                                  -22-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 23 of 24 PageID 1401



             Supporting Memorandum of Law (Doc. 86) is GRANTED IN PART AND

             DENIED IN PART:

             a.    Count III is DISMISSED WITHOUT PREJUDICE as the Court

                   discretionarily declines to exercise supplemental jurisdiction over

                   this claim.

             b.    In all other aspects, this Motion is DENIED.

        2.   Defendants InfiLaw Corporation and Charlotte School of Law, LLC’s

             Motion to Dismiss Second Amended Complaint and Supporting

             Memorandum of Law (Doc. 88) is GRANTED IN PART AND DENIED IN

             PART:

             a.    Counts I and II are DISMISSED WITH PREJUDICE as to Bernier;

                   WITHOUT PREJUDICE as to the Government.

             b.    Counts IV and V are DISMISSED WITHOUT PREJUDICE as the

                   Court discretionarily declines to exercise supplemental jurisdiction

                   over them.

             c.    In all other aspects, this Motion is denied.

        3.   This case is CLOSED. The Clerk is DIRECTED TO TERMINATE any

             pending deadlines and motions and CLOSE the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on November 8, 2018.




                                          -23-
Case 6:16-cv-00970-RBD-TBS Document 107 Filed 11/08/18 Page 24 of 24 PageID 1402




  Copies to:
  Counsel of Record




                                      -24-
